United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 18-1026                                                     September Term, 2018
                                                                                  FCC-17-155
                                                                                FCC-83FR2104
                                                            Filed On: April 10, 2019
National Lifeline Association, et al.,

               Petitioners

       v.

Federal Communications Commission and
United States of America,

                  Respondents
------------------------------

Oceti Sakowin Tribal Utility Authority,
                  Intervenor
------------------------------
Consolidated with 18-1080

       BEFORE:        Rogers and Griffith, Circuit Judges; Randolph, Senior Circuit Judge

                                             ORDER

       Upon consideration of the unopposed motion of the FCC to amend opinion, it is

       ORDERED that the opinion issued February 1, 2019, be amended as follows:

       Slip Op., p. 27, delete the last paragraph of the opinion and insert in lieu thereof:
“Accordingly, because the Commission's adoption of the Tribal Facilities Requirement
and Tribal Rural Limitation was arbitrary and capricious, the court grants the petitions
and vacates the 2017 Lifeline Order as challenged in the petitions, and remands the
matter to the Commission for a new notice-and-comment rulemaking proceeding."

      The Clerk is directed to issue the amended opinion and to amend the judgment
issued February 1, 2019. The Clerk is further directed to issue the mandate forthwith.

                                            Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                      BY:    /s/
                                                             Ken Meadows
                                                             Deputy Clerk